DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2018, 8/14/2018, 10/29/2019, 6/22/2020, 10/8/2020, 7/6/2021, and 8/23/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lathrop (US 20160226235 A1)

Examiner note: It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to perform.

With regards to claim 21. (New) Lathrop disclose(s):
A system (fig 3) comprising: 
a power controller (2) coupled to a circuit breaker panel (1) configured to receive electrical power from a power grid of a utility (10) or a power- generating source of a premises (12); 
one or more components (4, 8s) adapted to fit in the circuit breaker panel, each component configured to control the electrical power to one or more electrical loads (see multiples 8s controlling 14s [044]) at the premises when powered from the power grid (10) ([0034]), the component capable of being actuated by the power controller (see 8 controlled by 2); and 
the power controller (2) configured to, in response to a power down of the power grid (“in response to the primary power source 10 failing to provide power, the ATS 1 may switch the first switching apparatus 4 from the first state to the second state to allow the secondary power source 12 to provide power to the load 14” [0028]) to the circuit breaker panel, dynamically 
wherein each critical load need not be wired to a dedicated circuit breaker panel (see neither of 14 coupled to a dedicated circuit breaker panel).

With regards to claim 22. (New) Lathrop disclose(s):
The system of claim 21, wherein the power controller is configured to disconnect non-critical loads selected from the electrical loads of the premises ([0047]).

With regards to claim 26. (New) Lathrop disclose(s):
The system of claim 21, wherein the electrical loads are prioritized according to one or more of class and load specifications [0047].

With regards to claim 28. (New) Lathrop disclose(s):
The system of claim 21, wherein the dynamic management of the electrical power is in accordance with a plurality of predetermined power management scenarios [0046-0047].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 23, 24, 30-31, 33, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Wootton (US 20150214759 A1)

Examiner note: It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to perform.

With regards to claim 23. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):
wherein the power controller is further configured to provide a power management notification to a mobile phone of a user.
Wootton teaches
wherein the power controller is further configured to provide a power management notification to a mobile phone of a user (see phone 701 and controller 101; fig 1 [0074-0075, 0063]), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the power controller is further configured to provide a power management notification to a mobile phone of a user as disclosed by Wootton in order to remotely control a load distribution of as taught/suggested by Wootton ([0074]).

With regards to claim 24. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):
wherein the power controller is operated wirelessly by a smartphone of a user.
Wootton teaches
wherein the power controller is operated wirelessly by a smartphone of a user.
 (see phone 701 and controller 101; fig 1 [0074-0075, 0063]), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the power controller is operated wirelessly by a smartphone of a user as disclosed by Wootton in order to remotely control a load distribution of as taught/suggested by Wootton ([0074]).

With regards to claim 30. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):
a wireless network module connected to the power controller and communicating with a server over a wide-area- network.
Wootton teaches
a wireless network module (network in fig 1) connected to the power controller and communicating with a server over a wide-area- network (see 101 connected to network [0042-0043]), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing a wireless network module connected to the power controller and communicating with a server over a wide-area- network as disclosed by Wootton in order to remotely control a load distribution of as taught/suggested by Wootton ([0074]).

With regards to claim 31. (New) Lathrop disclose(s):
A system (fig 3) comprising: 
a power controller (2) coupled to a circuit breaker panel (1) configured to receive power from a power-generating source at a premises (12); 
one or more components (4, 8s) adapted to fit in the circuit breaker panel, each component configured to control the power to one or more electrical loads (see multiples 8s controlling 14s [044]) at the premises, the component capable of being actuated by the power controller (see 8 controlled by 2); and 
the power controller (2)configured to, in response to an insufficiency of the power-generating source to provide the power to all of the electrical loads (“in response to the primary power source 10 failing to provide power, the ATS 1 may switch the first switching apparatus 4 from the first state to the second state to allow the secondary power source 12 to provide power to the load 14” [0028]), dynamically manage the power via the component to one or more critical loads of the electrical loads (see controlled loads 14 based on 26 and 12 [0046-0047]), 
wherein the critical loads need not be wired to a dedicated circuit breaker panel (see neither of 14 coupled to a dedicated circuit breaker panel).
Lathrop does not disclose(s):
wherein operation of the dynamic management is from a smartphone via the power controller, 
Wootton teaches
wherein operation of the dynamic management is from a smartphone via the power controller (see phone 701 and controller 101; fig 1), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the the 

With regards to claim 33. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop further disclose(s):
wherein the electrical loads are prioritized according to one or more of class and load specifications [0047].

With regards to claim 35. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop further disclose(s):
wherein the dynamic management of the power is in accordance with a plurality of predetermined power management scenarios [0046-0047]..

With regards to claim 36. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop further disclose(s):
wherein the component includes a relay (see 8 in [0030]).

With regards to claim 37. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Wootton further disclose(s):
further comprising a wireless network module connected to the power controller and communicating with a server over a wide-area- network (see network between 101 and 701; fig 1).

With regards to claim 38. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Wootton further disclose(s):
wherein a power management scenario is selected via the operation on the smartphone (701; [0074-0075]).

With regards to claim 39. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Wootton further disclose(s):
wherein status information of the loads is obtained and displayed via the operation on the smartphone (701 [0074-0075]).

With regards to claim 40. (New) Lathrop disclose(s):
A system (fig 3) comprising: 
a power controller (2) coupled to a circuit breaker panel (1) configured to receive electrical power from a power grid of a utility (10) or a power- generating source of a premises (12); 
one or more components (4, 8s) adapted to fit in the circuit breaker panel, each component having a switch (4, 8s) configured to control the electrical power to one or more electrical loads (see multiples 8s controlling 14s [044]) at the premises when powered from the power grid (10 [0034]), the switch (4, 8s) capable of being actuated by the power controller (2); and 
the power controller (2) configured to, in response to a power down of the power grid (“in response to the primary power source 10 failing to provide power, the ATS 1 may switch the first switching apparatus 4 from the first state to the second state to allow the secondary power 
wherein each critical load is powered from the premises power-generating source and need not be wired to a dedicated circuit breaker panel (see neither of 14 coupled to a dedicated circuit breaker panel).
Lathrop does not disclose(s):
wherein operation of the dynamic management is from a smartphone via the power controller, 
Wootton teaches
wherein operation of the dynamic management is from a smartphone via the power controller (see phone 701 and controller 101; fig 1), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the the dynamic management is from a smartphone via the power controller as disclosed by Wootton in order to remotely control a load distribution of as taught/suggested by Wootton ([0074]).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Eldridge (WO 2016036419 A1)

With regards to claim 25. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):
wherein the premises power-generating source is a battery.
Eldridge teaches
wherein the premises power-generating source is a battery (lines 25-28 in page 10).
.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Nigam  (US 20120324271 A1)

With regards to claim 27. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):
wherein the electrical loads are prioritized according to geographic location.
Nigam teaches
wherein the electrical loads are prioritized according to geographic location ([0038]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing electrical loads are prioritized according to geographic location as disclosed by Nigam in order restore power to critical loads first as taught/suggested by Nigam (0038).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Chapman (US 20170288599 A1)

With regards to claim 29. (New) Lathrop disclose(s):
The system of claim 21, 
Lathrop does not disclose(s):

Chapman teaches
wherein the component includes a transistor ([0062]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the component includes a transistor as disclosed by Chapman in order to improve durability and reducing size of a switch components as taught/suggested by Chapman ([0062]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Wootton (US 20150214759 A1) as applied to claim 31 above, and further in view of Eldridge (WO 2016036419 A1)

With regards to claim 32. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop does not disclose(s):
wherein the power-generating source is a renewable power source.
Eldridge teaches
wherein the power-generating source is a renewable power source (lines 25-28 in page 10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing the power-generating source is a renewable power source as disclosed by Eldridge in order to provide electrical energy to critical/non-critical loads while a primary power source is not available while reducing pollution as taught/suggested by Eldridge ([lines 25-28 in page 10]; see also fig 3).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (US 20160226235 A1) in view of Wootton (US 20150214759 A1) as applied to claim 31 above, and further in view of Nigam  (US 20120324271 A1)

With regards to claim 34. (New) Lathrop as modified disclose(s):
The system of claim 31, 
Lathrop does not disclose(s):
wherein the electrical loads are prioritized according to geographic location.
Nigam teaches
wherein the electrical loads are prioritized according to geographic location ([0038]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Lathrop by implementing electrical loads are prioritized according to geographic location as disclosed by Nigam in order restore power to critical loads first as taught/suggested by Nigam (0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844